Citation Nr: 0212623	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  93-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar disc degeneration prior to January 6, 1999.  

2.  Entitlement to a rating in excess of 30 percent for 
lumbar disc degeneration from January 6, 1999 to July 18, 
2001.

3.  Entitlement to an increased rating for lumbar disc 
degeneration, currently evaluated as 50 percent disabling.  

4.  Entitlement to an increased rating for left knee 
degenerative joint disease with quad atrophy, limitation of 
motion, chronic pain, locking and swelling (hereinafter 
referred to as "left knee disability"), currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1989.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board notes that in his original claim on 
appeal, the veteran sought an evaluation in excess of 10 
percent for his service-connected left knee disability, and a 
compensable evaluation for his low back disability, which had 
been reduced from a rating of 10 percent to noncompensable in 
a January 1994 rating decision, effective from April 1994.  
Thereafter, a hearing officer's decision in October 1994 
increased the evaluation for the veteran's low back 
disability to 20 percent, effective from May 1992, and a May 
1999 supplemental statement of the case increased the 
evaluation for the left knee disability to 20 percent, 
effective from May 1992.  The veteran has continued the 
appeal.  In May 2002, the RO increased the rating for low 
back disability to 20 percent from February 11, 1992, to 30 
percent from January 6, 1999, and to 50 percent from July 18, 
2001.  The RO also changed the effective date for the 20 
percent rating for left knee disability to July 1, 1991, and 
assigned an additional 10 percent evaluation effective 
September 19, 1991, for left knee instability.  

This case was previously before the Board and was remanded to 
the RO in May 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to January 6, 1999, the veteran's low back 
disability was manifested by pain with good range of motion 
and no evidence of sciatic symptoms or neurological problems.  

3.  From January 6, 1999 to July 18, 2001, the veteran's low 
back disability was manifested by pain with slight limitation 
of motion and degenerative changes.  The condition was 
considered minimally disabling.  

4.  From July 18, 2001, the veteran's low back disability is 
manifested by pain on motion and degenerative changes at L1 
without evidence of sciatic neuropathy or neurological 
findings appropriate to site of the diseased disc at L1.  The 
condition is considered moderately disabling.  

5.  The veteran's left knee disability is manifested by 
limited extension to 15 degrees, degenerative changes and 
mild ligamentous laxity resulting in slight impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar disc degeneration prior to January 6, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2001).  

2.  The criteria for a rating in excess of 30 percent for 
lumbar disc degeneration from January 6, 1999 to July 18, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).  

3.  The criteria for a rating in excess of 50 percent for 
lumbar disc degeneration from July 18, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).  

4.  The criteria for a rating in excess of 20 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra. the Federal 
Circuit stated that:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result.").  And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the October 1993 Statement of the Case 
(SOC) and the January 1994, December 1994, April 1999 and May 
2002 Supplemental Statements of the Case (SSOC), the veteran 
was provided notice of the information, medical evidence or 
lay evidence necessary to substantiate the claims on appeal.  
The SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as his due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  The evidence of record 
includes VA and private treatment records, testimony from the 
veteran and his spouse, and reports of VA examinations 
conducted in conjunction with the claims.  The RO completed 
the detailed development ordered in the Board's May 2000 
remand.  In this regard, the Board notes that the veteran was 
provided VA examinations in July and August 2001 to determine 
the current severity of his service-connected disabilities.  
The veteran has not identified any outstanding records that 
would support his claims.  

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

I.  Lumbar Disc Degeneration

Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an April 1990 rating decision, the RO granted service 
connection for degenerative disc disease of L1-2, evaluated 
as 10 percent disabling.  

The veteran's claim for an increased rating was received on 
February 11, 1992.  As such, the rating period for 
consideration on this appeal is from February 11, 1991, one 
year prior to the date of receipt of the increased rating 
claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

On VA examination in May 1993, the veteran reported having 
intermittent severe back pain where he was unable to get out 
of bed.  This occurred after unusual activities such as water 
skiing and cutting firewood.  He was unable to walk without 
significant discomfort.  Lifting was limited to 10-20 pounds.  
Physical examination revealed no costovertebral angle 
tenderness or tenderness over the spine.  Straight leg 
raising and hip flexion were normal.  Range of motion in all 
directions was within normal limits.  The veteran was able to 
walk on his heels and toes without difficulty.  The diagnosis 
was history of intermittent low back pain without evidence of 
radiculopathy on examination.  

In May 1994, the veteran testified that he had frequent 
exacerbations of his low back symptoms, which occurred on a 
weekly basis.  He added that he had lost two jobs as a welder 
because of his back disability, and was now self-employed 
hanging aluminum gutters.  He stated that the work was 
sporadic, but that he was only working two days a week to 
present and usually needed someone to assist him.  He 
reported that he did suffer from morning stiffness, but that 
his back tended to loosen up as the day progressed.  He had 
leg pain, usually on the left side during an exacerbation, 
with some shooting pain.  He was unable to do any lifting or 
twisting, and had to shift positions because of discomfort 
when sitting down.  He was only able to drive about 30 
minutes before he developed back pain.  See May 1994 hearing 
transcript.  

On VA joints examination in June 1994, the spine showed 
negative straight leg raising test.  Range of motion was from 
extension of 5-10 degrees to flexion of approximately 80-90 
degrees.  The veteran could touch his fingertips 
approximately a foot off the ground.  Lateral flexion and 
rotation was to 45 degrees and 90 degrees, respectively, in 
both directions.  He was able to walk on his tiptoes and 
heels.  Deep tendon reflexes were normal.  Motor and sensory 
examinations were normal.  The examiner concluded that the 
lumbar examination was essentially normal with no evidence of 
any continued sciatic symptoms or neurological problems.  

The veteran was afforded a VA spine examination in June 1994 
to evaluate any neurologic deficit due to lumbar disc 
disease.  Following evaluation, the examiner stated that 
there was no evidence of sciatica at that time and that the 
veteran's complaints of upper lumbar tenderness of back 
strain were consistent with prior X-rays showing degenerative 
joint spaces at the L1-2 region.  The examiner noted that 
there was objective finding of back spasm on light 
percussion.  Straight leg raising was performed without 
difficulty.  There was good range of motion of the back with 
no discomfort on bending.  Sensory examination was normal.  
The examiner commented that the disability from this problem 
was certainly minimal although there was limitation in some 
degree of carrying and lifting over long periods.  

In October 1994, a hearing officer's decision increased the 
evaluation for low back disability to 20 percent, effective 
May 27, 1992.  

On VA examination in January 1999, the veteran reported 
chronic underlying discomfort in the low back at all times, 
which seemed to be exacerbated at times by lifting, standing 
for prolonged periods of time, or twisting in certain 
motions.  He indicated that his job as a welder required him 
to squat and assume unusual positions that exacerbated his 
low back pain.  Physical examination of the lumbar spine 
revealed normal station and gait.  The spine had normal 
curvature.  There was no muscular spasm to palpation.  There 
was minor tenderness to percussion over the lower lumbar 
area.  Range of motion was flexion to 90 degrees, extension 
to 30 degrees, lateral bending to 40 degrees in both 
directions and rotation to 35 degrees in both directions.  
All motions, especially flexion and extension, produced a 
mild amount of discomfort in the lumbar paraspinal area.  
Neurological examination of the lower extremities was 
unremarkable for motor sensory or deep tendon reflex 
findings.  X-rays revealed wedge compression fracture at L1 
and slight narrowing at L5-S1.  The diagnosis was chronic 
lumbar strain with degenerative disease at L1-2.  The 
examiner commented that the low back disorder was minimally 
disabling.  

VA outpatient treatment records show that on February 21, 
1999, the veteran reported low back pain radiating down both 
legs for three days.  Physical examination confirmed right 
sciatica and muscle spasm.  However, when he was seen on 
February 24, 1999, physical examination revealed no symptoms 
of sciatica and no weakness or numbness of the legs or feet.  

In March 2000, the veteran testified that he did very low 
impact exercises to strengthen and stabilize his back.  He 
reported having radiation of pain down his leg, numbness in 
the left side of the leg and muscle spasms.  See March 2000 
hearing transcript.  

On VA examination in July 2001, the veteran indicated that 
his back had progressively become more painful with recurrent 
bouts of severe back pain and back muscle spasms.  His back 
pain averaged 7 out of 10 on the pain scale.  He stated that 
he used Ibuprofen, 600 mg twice a day, for pain and that if 
he ran out his back pain was 10 out of 10.  He got muscle 
spasms almost daily which his wife, a former physical therapy 
aide, treated with massage.  Other symptoms included 
radiation of pain into his legs about once a month lasting 2-
3 days and occasional tingling in the left foot.  He reported 
going to a chiropractor 2 or 3 times a month for back 
adjustments.  He also used heat, ice and menthol rubs.  He 
indicated that he had worked as a welder since April 1998 and 
had lost approximately a day every two weeks for either back 
or knee problems.  

Physical examination revealed mild tenderness in the midline 
low back and in the paraspinous muscles of the lumbar back, 
but there was no increased spasms or trigger points in the 
paraspinous muscles.  Back flexion was tolerated from 0 to 20 
degrees at which point he reported onset of back pain.  He 
could forward flex to 70 degrees where he indicated that the 
pain was severe enough he did not want to flex further.  Back 
extension was with pain throughout with a maximum of 10 
degrees.  Lateral flexion was to 20 degrees bilaterally and 
was associated with increased low back pain throughout the 
range of motion.  Rotation was to 90 degrees bilaterally with 
no change in low back pain symptoms with rotation done in a 
standing position.  There was no sciatic notch tenderness or 
gluteal atrophy.  Straight leg raising was negative.  
Neurovascular examination of both lower extremities was equal 
and unremarkable with no signs of numbness or weakness in the 
lower extremities.  Knee jerks were 1/1.  Ankle jerks were 
1/1 with diversion tactics.  The examiner commented that the 
veteran had no symptoms of sciatica and that clinical 
examination was negative for sciatica.  It was noted that 
radiology reports revealed degenerative disc disease at L1.  

On VA neurological examination in August 2001, the veteran 
reported that he worked as a pipe-welder that required 
frequent bending and lifting which tended to exacerbate his 
symptoms.  He currently worked full-time.  There were periods 
1-2 times a month when the pain became more severe which 
could last 2-3 days at a time.  He had missed up to three 
weeks of work in the last year secondary to these 
exacerbations.  His wife is a former physical therapy aide 
and had treated him with naturopathic medicines and massage 
which helped.  

Examination of the back revealed a slight curvature and spasm 
with pain in the right back.  There was no significant 
midline pain.  Waddell axial loading sign was negative.  
Straight leg raising was negative seated and supine.  Range 
of motion was flexion to 40 degrees.  With a pulling 
sensation in the back he was able to touch the lower portion 
of his shins.  His lumbar extension was within normal limits.  
Lateral flexion was limited to 5-7 degrees and with 
exacerbation of pain.  Rotation was full, but there were 
complaints of pain across the mid back.  On motor 
examination, there was no atrophy noted.  Motor strength was 
5/5 in the lower extremities.  The diagnosis was chronic low 
back pain with recurrent strain injury.  The examiner 
commented that the veteran's symptoms were moderately 
disabling.  He stated that the examination was consistent 
with the veteran's degree of pain and that there was spasm on 
examination.  The examiner further stated that there was no 
neurological impairment, specifically no sensory, motor or 
reflex abnormalities.  

In May 2002, the RO increased the rating for low back 
disability to 20 percent from February 11, 1992, to 30 
percent from January 6, 1999, and to 50 percent from July 18, 
2001.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's low back disability is evaluated under 
diagnostic codes 5293-5292.  Under diagnostic code 5292, for 
limitation of motion of the lumbar spine, a 20 percent 
evaluation requires moderate limitation of motion, and a 40 
percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Diagnostic code 5293 provides a 20 percent evaluation for 
moderate intervertebral disc syndrome with recurring attacks, 
a 40 percent evaluation for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation for persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under Diagnostic Code 5295 (lumbosacral strain), a 20 percent 
evaluation requires a lumbosacral strain accompanied by 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position; and a 40 
percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint spaces, or with some of these 
characteristics with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

A.  Higher than 20 percent prior to January 6, 1999

After evaluating the evidence, the Board concludes that the 
veteran's condition prior to January 6, 1999 more nearly 
approximates the criteria for a 20 percent rating.  The May 
1993 VA examination revealed that the veteran had normal 
range of motion in the back without evidence of 
radiculopathy.  Although he complained of radiation of pain 
into the leg at the hearing in May 1994, lumbar examination 
by VA in June 1994 was considered normal with no evidence of 
any continued sciatic symptoms or neurological problems.  The 
June 1994 VA spine examination noted that there was good 
range of motion in the back and that sensory examination was 
normal.  The examiner commented that the disability from the 
low back condition was minimal although there was some degree 
of limitation in carrying and lifting over long periods.  
There was no evidence showing the veteran had severe 
limitation of motion of the lumbar spine warranting a higher 
rating under diagnostic code 5292.  In addition, there was no 
evidence suggestive of severe intervertebral disc syndrome or 
severe lumbosacral strain warranting a higher rating under 
either diagnostic code 5293 or 5295.  Taking these facts into 
consideration, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for low 
back disability prior to January 6, 1999.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5293, 5295.  As the evidence showed that there was good 
range of motion in the back and that the condition caused 
only minimal functional limitations, the Board concludes that 
the current level of disability is encompassed by the rating 
assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

B.  Higher than 30 percent from January 6, 1999 to July 18, 
2001

After evaluating the evidence, the Board concludes that the 
veteran's condition from January 6, 1999 to July 18, 2001, 
more nearly approximates the criteria for a 30 percent 
rating.  The January 1999 VA examination showed that the 
spine had normal curvature and that there was no muscle spasm 
to palpation.  Minor tenderness over the lumbar area was 
noted.  Range of motion was normal with pain in all motions.  
Neurological examination in the lower extremities was normal.  
X-rays revealed slight narrowing at L5-S1.  The examiner 
commented that the low back disorder was "minimally 
disabling."  While there was a notation of right sciatica 
and muscle spasm on February 21, 1999, these symptoms were 
not shown on clinical evaluation three days later.  
Examination at that time specifically noted that the veteran 
did not have any symptoms of sciatica, or weakness or 
numbness in the lower extremities.  

Taking these facts into consideration, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for low back disability from January 6, 
1999 to July 18, 2001.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295.  The above 
referenced evidence does not show severe limitation of motion 
as required for a higher rating under diagnostic code 5292.  
There is also no evidence warranting a higher evaluation 
under diagnostic code 5293.  In addition, there is no showing 
of severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  In this regard, the Board notes that the January 
1999 VA examination showed that the veteran had normal 
station and gait.  Accordingly, a 40 percent rating under 
diagnostic code 5295 is not warranted.  As the VA examiner 
commented in January 1999 that the veteran's low back 
disorder was only "minimally disabling," the Board finds 
that the 30 percent evaluation assigned adequately 
compensates the veteran for any functional loss.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

C.  Higher than 50 percent from July 18, 2001

The Board notes that the current 50 percent evaluation is 
higher than the maximum schedular evaluations provided under 
diagnostic code 5292 for limitation of motion of the lumbar 
spine and 5295 for lumbosacral strain.  Thus, in order for a 
still higher rating to be warranted, the medical evidence 
must show that the veteran's low back disability warrants a 
60 percent rating under diagnostic code 5293, which governs 
ratings for intervertebral disc syndrome.

The July 2001 showed that while the veteran experienced pain 
on range of motion testing, neurovascular examination of both 
lower extremities was equal and unremarkable with no signs of 
numbness or weakness of the lower extremities.  The examiner 
indicated that there were no symptoms of sciatica and that 
clinical examination was negative for sciatica.  The VA 
neurological examination provided the veteran in August 2001 
also revealed that there was no neurological impairment, 
specially no sensory, motor or reflex abnormalities, in the 
lower extremities.  The examiner indicated that the veteran's 
symptoms were "moderately disabling."  Based on these 
facts, the Board concludes that the veteran's low back 
symptomatology do not warrant a 60 percent rating under 
diagnostic code 5293.  There is no medical evidence 
supporting a conclusion that the veteran experiences 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Accordingly, the criteria for a 60 percent rating under 
diagnostic code 5293 have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  

The Board notes that it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  The veteran, as discussed above, is currently in 
receipt of the maximum evaluation available under diagnostic 
code 5292 for limitation of motion.  However, the VA Office 
of the General Counsel issued a precedent opinion that 
appears to mandate such consideration in connection with 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
held to be based on limitation of motion, even where the 
veteran is in receipt of the maximum percentage under the 
diagnostic code pertaining to limitation of motion.  
VAOPGCPREC 36-97.

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 50 percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain with associated 
weakness and fatigability resulting from musculoskeletal 
impairment.  The veteran currently evidences no additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling or deformity.  Thus, no 
increased rating is warranted based on additional functional 
loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

II.  Left Knee Disability

Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In an April 1990 rating decision, the RO granted service 
connection for left knee disability, evaluated as 
noncompensably disabling.  

VA outpatient treatment records show that in July 1991 the 
veteran was seen for left knee pain.  There was no effusion 
and no laxity but there was limitation of motion.  Flexion 
was to 120 degrees and extension was to 15 degrees due to 
pain.  In September 1991, there was no effusion, but positive 
Lachman's and grade III pivot shift.  X-rays showed modest 
degenerative joint narrowing with some loose bodies.  
Impression was anterior cruciate ligament tear.  In October 
1991, there was pain, locking, swelling and crepitance but 
full range of motion.  There was external rotary instability.  

The veteran's claim for an increased rating was received on 
February 11, 1992.  As such, the rating period for 
consideration on this appeal is from February 11, 1991, one 
year prior to the date of receipt of the increased rating 
claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

A VA hospital report shows that the veteran was hospitalized 
in May 1992 where diagnostic arthroscopy was performed.  It 
was believed that he had a possible re-rupture of the left 
patellar tendon graft.  Preoperative examination showed mild 
laxity, full range of motion, no effusion but grade II 
Lachman's, mild crepitus and quad atrophy.  X-rays were 
negative.  

In January 1993, the evaluation for the left knee disability 
was increased to 10 percent, effective May 27, 1992.  

On VA examination in May 1993, the veteran reported frequent 
instability, locking and pain with difficulty walking up 
hills or up steps.  Examination revealed full range of motion 
with crepitus but no tenderness or swelling.  X-rays showed 
no arthritis.  

In May 1994, the veteran testified that he did some physical 
therapy at home relative to his left knee disorder and had a 
sensation of giving way in the knee.  Because of this, he had 
to be cautious when walking up or down hills or on stairways.  
He reported that he did have knee pain with some popping and 
grinding, and occasional swelling.  His knees ached on 
prolonged walking, and he was not able to run.  He reported 
that he had some locking symptoms on a daily basis.  See May 
1994 hearing transcript.  

VA joints examination in June 1994 noted anterior and lateral 
scars on the left knee that were well-healed and nontender.  
Range of motion was 0-135 degrees with no medial or lateral 
stress abnormality, negative pivot shift and drawer signs.  
The knee was stable.  

An outpatient treatment record dated in June 1998 noted that 
the veteran fell at work and his knee popped.  Examination 
showed antalgic gait, minimal effusion and pain with 
extension.  X-rays showed minimal osteophytes of the patella.  
In November 1998, he was diagnosed with anterior cruciate 
ligament instability, possible internal derangement, and 
chondromalacia patella.  The symptoms included pain, 
swelling, and locking increased with activity.  He was having 
difficulty with stairs, squatting, and climbing.  He reported 
frequent locking and giving way.  Physical examination showed 
left quad atrophy.  Range of motion was quite good with loss 
of extreme flexion.  There was crepitus, but no instability 
of the ligaments except the anterior cruciate ligament.  

VA examination in January 1999 showed no complaints of pain, 
episodic catching and locking and a general feeling of 
instability.  There was no swelling.  Range of motion was 0-
135 degrees with discomfort from 120-135 degrees.  The knee 
was stable in the antero-posterior and lateral planes with 
negative McMurray's.  

VA examination in July 2001 noted increased knee pain and 
swelling with about four falls over the past year relating 
giving way of the knee.  He was limited in his job as a 
welder because lifting, kneeling, bending are impaired.  He 
stated that he lost about one day every two weeks for either 
back or knee problems.  Range of motion was 0-130 degrees, 
which the examiner said was a 5-degree loss of flexion.  
There was 1/2 cm of quad atrophy.  There was 1+ laxity of the 
medial collateral ligament and trace laxity of the anterior 
cruciate ligament.  

In May 2002, the effective date for the 20 percent evaluation 
was changed to July 1, 1991.  The veteran was also awarded a 
separate 10 percent evaluation effective September 19, 1991, 
for left knee instability.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's left knee disability is evaluated as 20 percent 
disabling under Diagnostic Code 5258.  Under this code, a 20 
percent rating is assigned for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint.  38 C.F.R. § 4.17a, Diagnostic Code 5258.  The 
Board notes that this is the maximum schedular evaluation 
provided under this code.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight impairment of a knee, a 20 percent 
evaluation is assigned for moderate impairment of a knee and 
a 30 percent evaluation is assigned for severe impairment of 
a knee as measured by the degree of recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a 20 percent evaluation is warranted for flexion limited 
to 30 degrees and a 30 percent evaluation is warranted for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a 20 percent evaluation is warranted for extension 
limited to 15 degrees; a 30 percent evaluation is warranted 
for extension limited to 20 degrees; a 40 percent evaluation 
is warranted for extension limited to 30 degrees; and a 50 
percent evaluation is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The evidence shows that when VA saw the veteran in July 1991 
flexion of the left knee was to 120 degrees while extension 
was limited to 15 degrees due to pain.  Evaluations in 
October 1991, May 1992 and May 1993 revealed that the knee 
had full range of motion.  VA examination in June 1994 noted 
range of motion of 0-135 degrees while a VA medical record in 
November 1998 noted that range of motion was quite good.  VA 
examinations in 1999 and 2001 showed range of motion of 0-135 
degrees and 0-130 degrees, respectively.  This evidence does 
not reveal the necessary limitation of motion for a rating in 
excess of 20 percent under diagnostic codes 5260 or 5261.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5260, 5261.  In addition, as evidenced by 
the fact that multiple evaluations have shown that the 
veteran has essentially full range of motion in the knee, the 
Board finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.  

While the Board has considered the subjective descriptions of 
knee laxity and giving way, the Board must attach the most 
weight to the objective findings disclosing the degree of 
instability.  The record demonstrates that mild laxity of the 
knee was noted in May 1992, but the knee was described as 
stable in June 1994.  In November 1998, anterior cruciate 
instability was diagnosed, but the knee was otherwise stable.  
On examination in January 1999, the knee was again 
objectively stable.  Evaluation in July 2001 disclosed 1+ 
laxity of the medial collateral ligament and trace laxity of 
the anterior cruciate ligament.  The Board concludes that the 
picture presented by these objective findings is of no more 
than slight instability overall.  Examinations demonstrated a 
stable knee repeatedly during this period and the episodes of 
objective evidence compatible with instability show no more 
than a slight level of instability.  Therefore, the Board 
concludes that the clear weight of the most probative 
evidence establishes that no more than the currently assigned 
separate 10 percent evaluation for knee impairment due to 
instability is warranted.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.



ORDER

Entitlement to a rating in excess of 20 percent for lumbar 
disc degeneration prior to January 6, 1999 is denied.  

Entitlement to a rating in excess of 30 percent for lumbar 
disc degeneration from January 6, 1999 to July 18, 2001 is 
denied.

Entitlement to an increased rating for lumbar disc 
degeneration is denied.  

Entitlement to an increased rating for left knee disability 
is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

